  A settlement of as mucn a»
 and not less than $5.54 Billion will provide
    payments to merchants that accepted
                Visa and Mastercard since 2004.
                       Si desea leer este aviso en espanol. lldmenos o visite nuejtwsitio web
                Sh^CMS MAIBte aa» ^AI^U nffl DMOIS* SiSSH                                       ^
           Didoc thong bdo ndy bing tie'ng Vm.xin ggi hogc vUng trang mgng cua chung to,
   .ore,.06.npc.a.rcTo^-e na pyccKOM as.Ke, noasoH.e                                            na.aeS-ca.
  www.PavinentCardSettlement.com • 1-800-625-^40
                                         6?ei-e6ooe vdsso^o'^oh
                                    era >Tsr>ronx sso^id'hon s
                                       STHU ^ siAira VD xo.iTm
                                              {)0ZL6ZtZ\OiL\'
aoudo NATMOoag
* eioz I Nnr *                                                                                          .x
                       -|uouiomos uopoe ssep e tn«qB oopoN
    3883 ON lllAJy3d
      yo 'pueiyod
                                                                                       0£S3-803£6 H0.P"?IW0«1
         aiVd
      30ViSOd s n
                                                                                                    OESZ^'oaOd
    IIWI SSVlD-iSaid
      aaiaosaad                                                     ju3UI3[M3S ®®d sSu^ijojajui p-i^D JU3UiAb<j
  Case 1:05-md-01720-MKB-JO Document 7494 Filed 06/14/19 Page 1 of 2 PageID #: 111157
Case 1:05-md-01720-MKB-JO Document 7494 Filed 06/14/19 Page 2 of 2 PageID #: 111158



   Your Statement of Objections must contain the following information:

   UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF NEW YORK

   In re Payment Card Interchange Fee and : No.05-MD-01720(MKB)(JO) Merchant Discount Antitrust
   Litigation :                                                :Statement of Objections(Mall Of Ga Rims
   and Tires) is a member of the Rule 23(b)(3)Settlement Class in the case called In re Payment Card
   Interchange Fee and Merchant Discount Antitrust Litigation.(Mall of Ga Rims and Tires) is a Class
   member because

   Business Name: Mall of Ga Rims and Tires

   Address: 5945 S Norcross tucker Rd

           Norcross Ga 30093

   How long you have accepted Visa or Mastercard cards:

   20 Years from today.

   (Mall Of Ga Rims and Tires) objects to the settlement in this lawsuit.

   It objects to (list what part(s) of the Settlement you disagree with.

   The cash settlement. Allocation Plan, notice procedures, other features.)

   e.g. the cash settlement. Allocation Plan, notice procedures, other features.)

   [Note that you may also object to any requests for attorneys'fees and expenses, or service awards for
   the named Rule 23(b)(3) Class Plaintiffs, as part of the same objection].

   Yes, I want to object to paying attorneys'fees, and Expenses or service awards.

    My reasons for objecting are: The laws and evidence that support each of my objections are: My
   personal information is:

   Name (first, middle, last): David Adams

   Address: 2828 Browns Bridge Road

           Buford Ga 30519

   Phone No.:678-971-1420

   The contact information for my lawyer (if any) is: None



   Merchant Fees for All Three Locations:

   Merchant Id (Buford): 8026771546

   Merchant Id (Gainesville): 8029129130

   Merchant Id (Norcross): 8026771538
